FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CHRISTINA GARZON-                          No. 10-73416
SAAVEDRO, a.k.a. Maria Cristina Garzon
Saavedra, a.k.a. Maria Garzon-Saavedro,          Agency No. A095-811-187
a.k.a. Maria Cristina Garzon-Saavedro,

               Petitioner,                       MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Maria Christina Garzon-Saavedro, a native and citizen of Colombia,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her appeal from an immigration judge’s removal order. We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      In her opening brief, Garzon-Saavedro waived any challenge to the BIA’s

dispositive determination that her appeal was untimely. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues that are not specifically raised and

argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-73416